Air. Justice Robb
delivered the opinion of the Court:
See. 96 of the Code [31 Stat. at Tj. 1204, chap. 854] is as follows: “When any person shall die leaving any real estate in possession, remainder, or reversion, and not leaving personal estate sufficient to pay his debts, the said court, on any suit instituted by any of his creditors, may decree that all the real estate left by such person, or so much thereof as may be necessary, shall be sold to pay his debts.” A like statute was construed by the court of appeals of Alaryland,' and it was there held that the real estate of the debtor is protected, unless the personal assets are insufficient; and that, to authorize the *204chancellor to pass a decree to sell the real estate to pay the debts of the deceased, the hill must allege an insufficiency of personal assets for that purpose, and must sustain that allegation by proof; that the jurisdiction of the court is dependent upon this averment. Wyse v. Smith, 4 Gill & J. 295; Griffith v. Frederick County Bank, 6 Gill & J. 444. And this view was adopted in Glenn v. Sothoron, 4 App. D. C. 125, 134. In that case it appeared from the averments of the bill that there was no deficiency of the personal assets, and the court ruled that it necessarily followed that no case was presented to justify a decree for the sale of the real estate. Here it inferentially appears that William 0. Hill did leave personal assets, for it is averred that, prior to the death of Mrs. Hill, “she had disposed of all of his personal property subject to execution for.debt.” The case therefore is ruled by the decision in Glenn v. Sothoron. Let us for a moment, however, subject to analysis the reasons advanced by appellant why this ease should not be governed by the general rule. He says that three five-year extensions of this note were made, and that during that time the personal estate of Mr. Hill was dissipated, and, hence, that we should now treat the case as though there had been no personal estate. But under what circumstances were these extensions made? Apparently the parties neA'er met, since the business Avas transacted through their attorneys. When.the first extension Was made, Mr. Hill had been dead for more than two years, and yet no effort was made to charge his personal estate. Nor is that all. The extension was not made by Mrs. Hill in her capacity as executrix, but, according to the express averments of the bill, it was made in her individual capacity. This transaction did not render her liable on the note. Shepherd v. May, 115 U. S. 505, 29 L. ed. 456, 6 Sup. Ct. Rep. 119. Nor did the subsequent payment of interest by Mrs. Hill change the situation. Elliott v. Sackett, 108 U. S. 132, 142, 27 L. ed. 678, 682, 2 Sup. Ct. Rep. 375; Metropolitan Nat. Bank v. St. Louis Dispatch Co. 149 U. S. 436, 447, 37 L. ed. 799, 803, 13 Sup. Ct. Rep. 944. It is apparent, therefore, that the holder of this note, when this first extension Ayas made, and subsequently, was *205satisfied with the security, and elected to resort to that rather than terminate the loan and take advantage of other remedies which the law afforded. We find nothing in the circumstances of the case warranting the intervention of a court of equity, and therefore sustain the decree, with costs. Affirmed.